Citation Nr: 0910871	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-01 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin condition, 
manifested by hair loss.

3.  Entitlement to service connection for a pulmonary 
disorder.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

The Board notes that, although evidence was received 
following the issuance of a statement of the case (SOC) in 
October 2006, the Veteran submitted a statement in September 
2008 to serve as a waiver of regional consideration for any 
evidence of record.

The issues of entitlement to service connection for diabetes 
mellitus and an eye disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not shown in service or within one year 
of separation, and, there is no competent evidence relating 
the Veteran's hypertension to his active service.

2.  The Veteran has not been diagnosed as having a chronic 
skin condition, manifested by hair loss.

3.  A chronic pulmonary disorder was shown in service, 
tuberculosis was not diagnosed within three years of service 
discharge, and the competent evidence is against a finding 
that any pulmonary disorder is the result of a disease or 
injury in service.


CONCLUSIONS OF LAW

1.  Hypertension was neither incurred in nor aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.  A skin condition, manifested by hair loss, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

3.  A pulmonary disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claims arise from the denial of entitlement to 
service connection for hypertension, a pulmonary disorder, 
and a skin disorder.  The Court observed that a claim of 
entitlement to service connection consists of five elements, 
of which notice must be provided prior to the initial 
adjudication: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in January 
2005 satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Board notes that  38 C.F.R. 
§ 3.159 was recently revised, effective as of May 30, 2008, 
and several portions of the revisions are pertinent to the 
claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the aforementioned notice 
letters informed the Veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  Further, because 
the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson.  

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A (2002); 
38 C.F.R. § 3.159 (2008).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained prior to the 
adjudication of the Veteran's claims.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2008).  In this case, the Board 
finds that VA examinations are not necessary to determine 
whether hypertension, a skin condition, or the Veteran's 
pulmonary disorders are related to his period of honorable 
service, as the standards of the Court's decision in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
Under McLendon, VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

However, as explained below, the Veteran has presented no 
competent medical evidence of an in-service injury or disease 
for any claimed disorder and none is evident from the service 
treatment records.  Also significant is the fact that the 
Veteran does not have a current diagnosis for a skin 
condition, and that the first record of hypertension and 
pulmonary disorders within the Veteran's record was occurred 
approximately 17 years after his period of honorable 
service.  In light of these findings, the second and third 
prongs of McLendon have not been met regarding his claims for 
service connection for hypertension and a pulmonary disorder, 
and the first prong has not been met regarding his claim for 
service connection for a skin disorder.  The Court has held 
on a number of occasions that a medical opinion premised upon 
an unsubstantiated account is of no probative value.  See 
e.g. Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993); but see Coburn v. Nicholson, 19 
Vet. App. 427 (2006) (emphasizing that the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion is based on a history provided by the 
Veteran; rather, the Board must assess the Veteran's 
credibility in reporting the statements to the medical 
examiner).  A medical nexus opinion, under the circumstances 
presented in this case, is not warranted, as there is no 
competent evidence of a current skin disability, or that 
hypertension or pulmonary disorders are related to the 
Veteran's service.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In this case, the Veteran claimed that he suffers from 
hypertension, a pulmonary disorder, and hair loss, and that 
these disorders are the result of his period of active 
service.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  In 
addition, when a veteran served 90 days or more during a 
period of war and an organic disease of the nervous system 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, or active 
tuberculosis develops a 10 percent degree of disability or 
more within three years from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. § 3.307, 
3.309 (2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

It is also noted that the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with hypertension and several pulmonary disorders, 
to include tuberculosis, chronic bronchitis, or 
bronchiectasis.  See medical abstract, April 2008.  Thus, 
element (1) of Hickson has been satisfied for these issues, 
in that the Veteran has demonstrated that he has a current 
diagnosis for each.

Regarding in-service diagnoses, the Veteran's service 
treatment records are silent as to any complaints, diagnosis, 
or treatment for high blood pressure or hypertension, a 
chronic pulmonary disorder, or a skin disorder.  While the 
Board notes that slightly elevated blood pressure readings 
were reported on occasion in service, at no time did the 
Veteran's blood pressure readings rise to a compensable level 
as per VA rating purposes.  On separation in August 1988, his 
examination was negative for hypertension, and the Veteran 
checked "No" to high blood pressure.  His blood pressure 
was reported to be 112/60 at the time.  See VA Standard Forms 
88 and 89, August 23, 1988; see also 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2008) [For VA rating purposes, 
"hypertension" means that diastolic blood pressure is 
predominately 90 millimeter (mm.) or greater; "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominately 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm].

In short, there is no record of complaints, treatment, or 
diagnosis of hypertension in service.  There is also no 
evidence of hypertension manifest to a compensable degree 
within one year of discharge from service.  The first 
diagnosis of hypertension is not documented until September 
2005, which 17 years post-service.  The outstanding question 
therefore is whether there is a etiological relationship 
between the Veteran's hypertension and active service.  No 
such evidence has been proffered.  See private medical 
records, September 12, 2005 and April 10, 2008.  

Similarly, the Veteran's service treatment records do not 
demonstrate a chronic pulmonary condition, to include 
tuberculosis, chronic bronchitis, or bronchiectasis, during 
his period of active service.  On several instances, coughing 
symptoms were noted.  However, in each case, the symptoms 
were associated with an acute disorder, such as a cold.  A 
chest x-ray was negative on November 19, 1962, no respiratory 
symptoms or difficulty were reported during a pulmonary 
function test on January 4, 1984, and a tuberculosis 
screening was negative on August 23, 1985.  At the time of 
separation, the Veteran checked "Yes" to "shortness of 
breath."  However, on examination, it was noted that the 
Veteran's lungs and chest were "Normal," and no pulmonary 
disorders were diagnosed.  There is also no evidence of 
complaints, treatment, or diagnosis of a chronic pulmonary 
disorder for many years post-service.  Although an April 2008 
medical report noted a diagnosis of tuberculosis, as well as 
a past history of bronchitis and bronchiectasis with an acute 
exacerbation, the provider did not link any current pulmonary 
disorder to the Veteran's period of service.  There is also 
no indication that tuberculosis was diagnosed within three 
(3) years of service discharge.  The presumption of service 
connection for tuberculosis is not applicable.

Finally, no competent evidence has been submitted that 
relates the Veteran's pulmonary disorder(s) to his active 
service.  See private medical records, September 12, 2005 and 
April 10, 2008.  During the course of the appeal, the Board 
notes that the Veteran raised the contention that his claimed 
pulmonary disorder was causally related to in-service 
asbestos exposure.  See VA Form 9, December 2006.  However, 
in a statement received in September 2008, he indicated that 
he did not wish to pursue a claim "asbestos exposure at this 
time," but he wished to reserve the right to do so in the 
future.  The Board has therefore not considered the question 
of whether the Veteran had in-service exposure to asbestos 
and, if so, whether he presently suffers from an asbestos-
related respiratory disorder.

Regarding the Veteran's claim for entitlement to service 
connection for skin disorder, the Veteran asserted that he 
has a hair loss problem that is the result of radiation 
exposure while his vessel, the U.S.S. Firm, was anchored at 
Johnston Atoll "after or before a nuclear test at that 
area."  The Veteran also stated that he was exposed to A6 
Intruder aircraft radiation emitting from their all-weather 
vision cameras from 1986 - 1988.  See statement in support of 
claim, December 16, 2007.  To that end, the Board notes that 
service connection for exposure to ionizing radiation may be 
granted under 38 C.F.R. § 3.303(d) when competent evidence 
establishes that the disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In this instance, however, the Veteran's service treatment 
records, to include his separation examination, do not 
contain any diagnosis of a skin disorder, acute or chronic.  
See VA Standard Forms 88 and 89, August 23, 1988.  In fact, 
the Veteran's record does not contain a current diagnosis of 
any skin disorder, to include hair loss.  The Board notes 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Because the Veteran has not provided evidence of a current 
skin disorder, manifested by hair loss, analysis of his claim 
under the regulations governing exposure to ionizing 
radiation is not necessary.

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.   First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.   If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury -to determine whether to grant service 
connection.  Robinson v. Shinseki, 2008-7096 (Fed. Cir, March 
3, 2009).  Here, the Board does not find that the Veteran is 
competent to render diagnoses of in-service hypertension or a 
chronic pulmonary disorder, especially tuberculosis or 
bronchitis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Therefore, the 
statements of the Veteran offered in support of his claims 
are not competent medical evidence and do not serve to 
establish a medical nexus.

As noted above, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley.  Neither the Board nor 
the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Colvin.

As such, the Board attaches the most probative value to the 
negative service treatment records, the lack of a diagnosis 
of hypertension or a chronic pulmonary disorder until many 
years post-service, and the Veteran's private treatment 
records, which fail to establish a medical nexus between his 
currently-diagnosed disorders and his period of active 
service.  While current diagnoses of hypertension and 
pulmonary disorders are contained within the Veteran's 
record, neither disorder has been medically linked to the 
Veteran's military service.

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed hypertension or pulmonary 
disorders had their onset in service or within the applicable 
presumptive period, or are etiologically related to service.  
The record establishes that, approximately 17 years after 
separation, the Veteran was diagnosed with hypertension and 
pulmonary disorders.  This significant lapse of time is 
highly probative evidence against the Veteran's claim of a 
nexus between his current diagnoses hypertension and 
pulmonary disorders, and active military service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
significant lapse in time between service and post- service 
medical treatment may be considered in the analysis of a 
service connection claim).  Moreover, the Veteran's record 
does not contain medical evidence to demonstrate that either 
his hypertension or any pulmonary disorder is related to his 
period of service.  Regarding the Veteran's claim for 
entitlement to service connection for a skin disorder, the 
Veteran's record is silent as to a current diagnosis for any 
chronic skin condition, to include hair loss.  Therefore, the 
Veteran's claims must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the Veteran's claims, and they must be denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a skin condition, 
manifested by hair loss, is denied.

Entitlement to service connection for a pulmonary disorder is 
denied.


REMAND

Although the Board regrets the delay in adjudicating the 
Veteran's claims, pursuant to the duty to assist, the issues 
of entitlement to service connection for diabetes mellitus 
and an eye disorder must be remanded for further development.

The Veteran has a current diagnosis of diabetes mellitus, as 
well as a diagnosis of diabetic cataract.  See medical 
abstract, April 10, 2008.  The Veteran asserts that, while 
serving aboard the U.S.S Firm, he spent three extended 
cruises off of the coast of Camaron Bay, Vietnam.  The 
Veteran asserted that, on occasion, his ship would enter the 
Mekong river searching for sunken PBRs (river patrol boats).  
He claimed that, during those brown water missions, he was 
exposed to herbicides, to include Agent Orange.

As a preliminary matter, the Board notes that a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 
(2008).  Diabetes mellitus is on the list of presumptive 
disorders.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii); 38 C.F.R. § 3.309 (2008).

The Veteran's service personnel records confirm that he 
served aboard the U.S.S. Firm while serving during the 
Vietnam conflict.  However, it is unclear as to whether his 
unit participated in "brown water" missions, to include 
missions in the area in or around the Mekong river.  As such, 
the RO should contact the U. S. Army & Joint Services Records 
Research Center (JSRRC) to initiate a search for information 
to corroborate whether the Veteran's unit, stationed aboard 
the U.S.S. Firm, performed operations in the Mekong river, or 
any other river in the Republic of Vietnam, during the 
Veteran's period of service.  Once a response has been 
obtained, his claim for service connection for diabetes 
mellitus should be readjudicated accordingly.

Regarding the Veteran's claim for entitlement to service 
connection for an eye disorder, the Court has held that when 
a determination on one issue could have a significant impact 
on the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As such, the claim of entitlement to service 
connection for an eye disorder requires consideration of the 
Veteran's claim for service connection for diabetes mellitus, 
as the April 2008 medical report noted that the Veteran was 
diagnosed with a cataract disorder secondary to his diabetes.  
Therefore, determination regarding the remanded issue of 
diabetes could have an impact on the Veteran's eye disorder 
claim.  The Board therefore finds these issues to be 
inextricably intertwined.  Following the adjudication of the 
Veteran's claim for service connection for diabetes mellitus, 
the Veteran's claim for service connection for an eye 
disorder should be readjudicated accordingly.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate the Veteran's alleged missions 
into the Mekong river during his period of 
service aboard the U.S.S. Firm.  

2. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the Veteran's claims of entitlement 
to service connection for diabetes 
mellitus and an eye disorder should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


